Citation Nr: 0628265	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-04 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1959 to 
October 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision.


FINDINGS OF FACT

1.  In an August 2005 statement, the veteran withdrew all of 
his pending claims, with the exception of his claim of 
entitlement to service connection for PTSD.

2.  The veteran's file was transferred to the Board in 
October 2005.  

3.  The veteran's claim of entitlement to service connection 
for PTSD was granted in its entirety in November 2005.


CONCLUSION OF LAW

There are no remaining allegations of error of fact or law 
for appellate consideration with respect to any claim; and 
the appeal is therefore dismissed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2005, the veteran indicated in writing that he 
wished to withdraw all of his appeals with the exception of 
his claim of entitlement to service connection for PTSD.  VA 
regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204.   

Thereafter, the Board apparently received the veteran's 
claims file in October 2005.  The following month, in 
November 2005, the RO granted the veteran's claim of 
entitlement to service connection for PTSD, and the veteran 
has not filed any subsequent disagreement with the rating 
that was assigned.  As such, this issue is also not before 
the Board.

As all the veteran's claims, with the exception of 
entitlement to service connection for PTSD, were withdrawn, 
and his PTSD claim was granted in full, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed, and 
dismissal of the appeal is therefore the appropriate action.  
See 38 U.S.C.A. § 7105(d).  Accordingly, the veteran's appeal 
is dismissed.


ORDER

The appeal of the claim for entitlement to service connection 
for PTSD is dismissed.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


